NOTE: This order is nonprecedential

United States Court of Appeals
for the FederaI Circuit

KYD, INC.,
Plaintiff-Appellant,

v.
UNITED STATES,
Defendant-Appellee,

AND

POLYETHYLENE RETAIL CARRIER BAG
COMMITTEE, HILEX POLY CO., LLC, AND
SUPERBAG CORPORATION,
Defendants-Cross Appellants.

2012-1533, -1534

Appeals from the United States Court of international
Trade in case no. 09-CV-0034, Chief Judge Donald C.
Pogue.

ON MOTION

ORDER

Upon consideration of the United States’ unopposed
motion for a scheduling order,

KYD, INC. V. US 2

IT Is ORDERED THAT:

(1) The motion is granted. KYD’s opening brief is due
September 17, 2012. Po1yethy1ene Retai1 Carrier Bag
Committee’s ("PRCBC”) opening brief and response to
KYD’s brief is due NoVember 1, 2012. The United States’
response to both parties’ briefs shall be due December 17,
2012. KYD’s response to PRCBC’s brief and reply to the
United States’ and PRCB’s briefs are due January 7,
2013. PRCBC’s reply brief to KYD and the United States
is due January 28, 2013.

(2) The United States’ previously filed motion for a
scheduling order is withdrawn.

For The Court

SEP 114 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Carrie A. Dunsmore, Esq.
David Craven, Esq.
Stephen A. Jones, Esq.

s25 ILED
FFEALS FDR


SEP 1 4 ZU"|'Z
JAN HORBALY
CLERK